Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 2011009804(Schoenefeld) is determined to be the closest art of record. Schoenefeld fails to disclose or imply  a limitation including a “method for improving the development of an initial surgical plan, the method comprising: 
receiving a plurality of sets of input information; 
developing a plurality of initial surgical plans by applying a planning algorithm to the plurality of sets of input information; 
allowing a user to customize the initial surgical plans by providing input related to pre-operative modifications to the initial surgical plans, the pre-operative modifications comprising virtually repositioning virtual implants relative to bone models; 
storing information related to the pre-operative modifications to the initial surgical plans;
improving the planning algorithm by using the stored information to generate an altered planning algorithm based on the pre-operative modifications to the initial surgical plans by the user; and 
developing a subsequent initial surgical plan using the altered planning algorithm, wherein the altered planning provides different positions of the virtual implants relative to the bone models as compared to the planning algorithm.” It is noted that none of the cited art teaches this limitation in combination with all other limitations of each independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SHREWSBURY whose telephone number is (571)270-7973.  The examiner can normally be reached on Wednesday-Friday /8:00AM-5PM EST/.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/NATHAN  SHREWSBURY/
Examiner, Art Unit 2175
1/26/2022


						/WILLIAM L BASHORE/                                                                                       Supervisory Patent Examiner, Art Unit 2175